On Motion foe Beiiearing.
Willie, Chief Justice.
In deciding this case on a former day of this term, we disregarded the statement of facts embraced in the record because it was made up, signed and filed after the close of the term of the district court at which the cause was tried, without ' an order previously entered allowing this to be done. We examined the verdict and judgment, as well as the charges of the judge *609of that court, with reference to the pleadings alone, and held that there was no error in the judgment and affirmed it. We are asked by the appellant to grant a rehearing for the reason that in the court below an order was actually entered up allowing the statement to be prepared and filed after the adjournment of the court, but by inadvertence of the district clerk it was not incorporated, in the record. A certified copy of this order, together with the date of its entry, accompanies the motion, which shows that it was in due form and made in proper time. A certiorari is asked, to have the order incorporated in the record, so that it may be considered in case the motion for rehearing should prevail.
Bo excuse is offered as to why this defect in the record was not discovered before the cause was submitted, and why the oertiorari was not asked to perfect it before the court was compelled to undergo the labor of examining the case under the supposition that no such order had been made in the court below. Inadvertence or inattention of the clerk to his duties in making up the transcript does not excuse an appellant for failing to perform his duty in bringing the appeal properly before this court. Due scrutiny of the record will enable him to discern defects in it, and have them rem-. edied in time; and should the clerk refuse to make up the transcript properly, the appellant has his remedy to compel him to the perform-, anee of this duty.
This cause was tried in the district court on the 16th day of May-,, 1882; the transcript was made up and certified on the 20th day of December, 1882; it was filed in this court January 8, 1883, and was submitted for decision January 31, 1883. Abundant time was allowed appellant to see to the proper making up of the transcript; to examine, it after it was made up, before filing in this court, and especially before making a submission of the cause; before submission, briefs were filed by the counsel for appellees, in which the defect above stated was called to the attention of the court, and necessarily to that of appellant’s counsel, and we were asked to disregard the statement of facts.
It was not too late even then to ask for the certiorari, and had appellant done so the record could have been perfected, and the cause would have been considered as well upon the evidence as upon the pleadings. After a cause is once submitted upon a transcript supposed to be correct, as the parties have made no objection to it, and we have decided it upon such transcript, we cannot undertake to reexamine such cause because the counsel for either party discovers a defect in the transcript, which, if supplied, might possibly lead us to *610a different conclusion. A mistake in the pleadings or facts of a single word might influence the decision. This discovered and remedied, a new opinion framed to suit the altered record might itself be set aside upon the discovery of some other error; and so on to numberless changes in the transcript and the decisions upon it. This practice cannot, of course,, be allowed, and to prevent it the right to a certiorari must be limited to some point in the proceedings, which must not extend beyond the date of the submission of the cause to the court for decision. Indeed, this has been the rule of this court announced in frequent opinions of our predecessors, which, having been orally delivered, may not have come to the knowledge of the profession generally.
[Opinion delivered March 6, 1883.]
In the case of Davis v. McGehee, 24 Tex., 209, a mistake in the record was brought to the attention of the court after submission of the cause, and a motion for certiorari denied, although it was apparent from the papers accompanying the motion that the transcript was incorrect.
To prevent any future application of this character after the record is in our hands for decision, we have thought it proper to put our decision on this motion in writing, and the rule, laid down in it will be hereafter rigidly enforced. The motion is denied.
Denied.